WILLIAMS, Justice,
dissenting:
I respectfully dissent to the opinion of the majority.
To my mind the two statutes there referred to, 59 O.S. 1971, § 1330 and 59 O.S. 1971, § 1326(b) are not mutually exclusive but rather by the Legislature were intended to form a composite.
I respectfully suggest the case of Russell v. State, Okl, 488 P.2d 1264 (1971) should be overruled. See dissenting opinion of Hodges, C. J., then V. C. J. in case of Foster v. State, Okl, 551 P.2d 1119, 1121 (1976).
Having become aware of what I believe to be the unlawful and harmful effect of the holding in Russell in that it denies a surety the right to notice of setting which I believe he is entitled to under § 1330, supra, and takes his property contrary to express Legislative intent and the consequent unnecessary and unlawful additional burden and expense to those charged with commission of crimes, it is my thought we should hasten to remedy that situation rather than perpetuate it.
It is my belief that precedent or habit grants no license to continue what I conceive to be wrongdoing by perpetuation of harmful error.
I trust all would concede the State expects righteous conduct on the part of its citizens and should requite in kind.
I respectfully dissent.
I am authorized to state that HODGES, C. J., concurs in the views herein expressed.